DETAILED ACTION

Status of Application
This action is Final Rejection. This action is in response to the amendment and response filed on January 28, 2022. 
Claims 6-13 have been canceled.
Claim 14 has been added.
Claims 1-5 have been amended.
Claims 1-5 and 14 are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	The rejections under 112(a) and 112(b) have been withdrawn in light of Applicant’s amendments and remarks. Therefore, Applicant’s arguments are moot. 
	Applicant’s arguments regarding the rejections under 103 are moot in light of the new grounds of rejection that were necessitated by Applicant’s amendments. 



Claim Objection
	Claim 1 is objected to for the following reason: Claim 1 recites “detecting, a voice command and interpreting the voice command as selecting one of the one or more heterogeneous devices as a vocally selected device.” It appears that the comma after “detecting” is a typographical error. 



Specification Amendment 
	Applicant submitted an amendment to paragraph 0084 of the Specification. On page 6 of the Remarks, Applicant notes that paragraph 0084 was amended to incorporate the language of claim 1 and further notes that support can be found in Figure 3 and paragraph 0185 of the original Specification. Because support could not be found in Figure 3 or paragraph 0185, the amendment has not been entered.  



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1: “using a smart phone, equipped with a motion sensory control device that detects gestures made by a hand moving freely in at least three dimensions in a three dimensional (3D) sensory space, to capture a series of temporally sequential images of the hand as it moves”
Claim 1: “performing image analysis to determine a gesture of the hand based, at least in part, on the captured series of temporally sequential images of the hand”
Claim 2: “preprocessing the detected one or more gestures to reduce required bandwidth”
Claim 3: “creating data for display by the smart phone to identify the vocally selected device”
Claim 4: “modifying responsiveness or functionality of the controlling of the vocally selected device that sets a control paradigm used to preprocess one or more gestures in the 3D sensory space to send to the selected device via the communications channel”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lavian, et al, U.S. Patent Application Publication No. 2013/0080898 A1 and Roberts et al., U.S. Patent Number 7,236,611 B2.

Claim 1:
Lavian teaches:
using a smart phone, equipped with a motion sensory control device that detects gestures made by a hand moving freely in at least three dimensions in a three dimensional (3D) sensory space, to capture a series of temporally sequential images of the hand as it moves (see at least Lavian, paragraph 0079 (The device 102 may be a smart phone.); paragraph 0087 (“In an embodiment of the invention, the user may select an option by making gestures or hand movements at the device. For example, the user may do a thumb up gesture to switch on an appliance at home or may do a thumb down gesture to switch off the same. Similarly, the user may do other gestures such as, but are not limited to, waving a hand, nodding head, smiling, blinking an eye, and so forth. In an embodiment of the invention, the device may include a camera for detecting the gestures or hand movements. In an embodiment of the invention, the VMThings 108 may be configured to analyze and interpret the gestures and hand movements.”)).
detecting one or more heterogeneous devices that accept motion control commands (see at least Lavian, Figure 3A; paragraph 0124 (A visual access menu of a device displays remote devices that may be controlled.); paragraph 0128 (The devices can be controlled by gestures or hand movements.)).
performing image analysis to determine a gesture of the hand based, at least in part, on the captured series of temporally sequential images of the hand (see at least Lavian, paragraph 0087 (“In an embodiment of the invention, the VMThings 108 may be configured to analyze and interpret the gestures and hand movements. Further, the VMThings 108 may include stored gestures defined by the user at device 102 and may compare or match the real time gestures with the stored gestures.”)).
detecting, a voice command and interpreting the voice command as selecting one of the one or more heterogeneous devices as a vocally selected device (see at least Lavian, Figure 3A; paragraph 0124 (A voice command can be used to select a device); paragraph 0128; paragraph 0133; paragraph 0186 (“The user may select a device option from the displayed enhanced visual access menu of the remote devices. Each device option may represent a remote device which the user can control. … In an embodiment of the invention, the user may provide the selection of the device option through voice inputs or commands and/or gestures….”)).
establishing a communication channel between the smart phone and the vocally selected device (see at least Lavian, Figure 4; paragraph 0133 (The user device can communicate with several devices by voice commands and/or hand gestures and movements.)).
controlling, via the communication channel, the vocally selected device based, at least in part, on the gesture (see at least Lavian, Figure 4; paragraph 0133 (The user device can control selected devices by voice commands and/or hand gestures and movements.)).
Lavian does not explicitly teach, however, Roberts teaches:
[performing image analysis to determine a gesture of the hand] based, at least in part, on the captured series of temporally sequential images of the hand (see at least Roberts, column 5, line 58 through column 6, line 7 (“FIG. 3 is flowchart illustrating a method of operating a home appliance in accordance with the present invention. In the method, a user performs a gesture within the field of view of an image receiver, such as a camera. Thus, the image receiver receives a continuous stream of gesture images at step 300. The system uses the continuous image stream to determine whether the gesture that the user is making is one of a set of one or more recognizable gestures. In one embodiment of the present invention, the gesture is recognized by first forming a discrete sequence of gesture images from the continuous image stream at step 310. Then, using positional data in a data frame set derived from each frame, the discrete sequence of gesture images is compared, at step 320, to a set of one or more stored sequences of discrete gesture images. Based on the comparison, the system determines, at step 330, whether the performed gesture is one of the set of recognizable gestures.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roberts’ method of using a continuous stream of gesture images or a discrete sequence of gesture images to identify a gesture with Lavian’s method of using a smart phone to interact with other devices using voice commands or gestures. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of identifying the gesture so that the gesture may be used to control a device. Lavian teaches that images of gestures are used to determine the gesture/command. However, Lavian does not explain how this is done. Roberts teaches that this can be done by using a continuous stream of gesture images or a discrete sequence of gesture images from the continuous stream of gesture images. It would be obvious to use a sequence of gesture images so that individual images can be used to recognize the images/gestures.   

Claim 3:
Lavian further teaches:
creating data for display by the smart phone to identify the vocally selected device; and transmitting the data to the smart phone (see at least Lavian, Figure 3A; paragraph 0124).

Claim 4:
Lavian further teaches:
determining that the gesture is a paradigm-setting gesture; and modifying responsiveness or functionality of the controlling of the vocally selected device that sets a control paradigm used to preprocess one or more gestures in the 3D sensory space to send to the selected device via the communications channel (see at least Lavian, Figure 3A; Figure 4; paragraph 0124; paragraph 0133; By selecting remote devices vs. services, or a specific device to control (Figure 3A) or a type of device (Figure 4, e.g., Car 5 or Truck), the command/gesture is a paradigm-setting gesture.).

Claim 5:
Lavian further teaches:
wherein controlling of the vocally selected device comprises controlling responsiveness of the vocally selected device to the gestures based at least on the set control paradigm (see at least Lavian, Figure 3A; Figure 4; paragraph 0124; paragraph 0133; By selecting remote devices vs. services, or a specific device to control (Figure 3A) or a type of device (Figure 4, e.g., Car 5 or Truck), the command/gesture is a paradigm-setting gesture.).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lavian, et al, U.S. Patent Application Publication No. 2013/0080898 A1; Roberts et al., U.S. Patent Number 7,236,611 B2; and Rafii, U.S. Patent Number 8,773,512 B1.

Claim 2:
Lavian further teaches:
detecting one or more gestures in the 3D sensory space, preprocessing the detected one or more gesture… (see Lavian, paragraph 0087).
and sending the preprocessed gestures via the communication channel to the selected device (see Lavian, Figure 1, Item 104; paragraph 0080; paragraph 0133).
Lavian does not explicitly teach, however, Rafii teaches:
[preprocessing them] to reduce required bandwidth (see Rafii, column 3, lines 18-30). Note that “to reduce required bandwidth” is intended use. Although it has been found in the prior art, it does not differentiate the claim from the prior art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rafii’s method of reducing bandwidth with Lavian’s method of using a smart phone to interact with other devices using voice commands or gestures. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of reducing resources and thereby reducing costs. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lavian, et al, U.S. Patent Application Publication No. 2013/0080898 A1; Roberts et al., U.S. Patent Number 7,236,611 B2; and Kuwahara et al., U.S. Patent Application Publication No. 2014/0023247 A1.

Claim 14:
Lavian does not explicitly teach, however, Kuwahara teaches:
modifying the image analysis based, at least in part, on computational capacity of the smart phone (see at least Kuwahara, paragraph 0043 (“In the image transmission device, the data amount reduction unit may reduce the amount of data of the plurality of images by converting resolution of the plurality of images or the parts of images selected among the plurality of images to resolution corresponding to the recognition/authentication process performed in the image reception device.”); paragraph 0073 (“The image data amount reduction unit 152 includes a necessary region extraction unit 156, a necessary band extraction unit 157, a resolution conversion unit 158, and an image encoding unit 159. The necessary region extraction unit 156 calculates and extracts (trims) a region, which is very suitable to perform the recognition/authentication process in the image reception device 20, from the selected image according to the reduction parameter set by the reduction control unit 17. The necessary band extraction unit 157 calculates and extracts a band, which is very suitable to perform the recognition/authentication process in the image reception device 20, from the selected image according to the reduction parameter set by the reduction control unit 17. The resolution conversion unit 158 performs resolution conversion (resizing) of the selected image according to the reduction parameter set by the reduction control unit 17 so as to obtain the minimum resolution (the number of pixels) that is necessary to perform the recognition/authentication process in the image reception device 20. The image encoding unit 159 encodes the selected image according to the reduction parameter set by the reduction control unit 17 so as to obtain the minimum encoding rate that is necessary to perform the recognition/authentication process in the image reception device 20.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuwahara’s method of image resolution reduction with Lavian’s method of using a smart phone to interact with other devices using voice commands or gestures. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of making the image compatible with the device that is performing the image recognition.  



Other Relevant Prior Art
Hirata et al., U.S. Patent Application Publication Number 2005/0210105 A1. Hirata teaches “Several techniques have also been suggested to construct a model method for accurately estimating the movements and structures of moving objects from sequential image frames, thereby recognizing gestures made by the moving objects.” See paragraph 0144. 
Kurzweil et al., U.S. Patent Application Publication Number 2006/0006235 A1. Kurzweil teaches “The user-initiated command includes a command that is generated in response to a user pressing a portion of a touch screen. The user-initiated command includes receiving an indication from the reading machine in response to a user gesture, with receiving the command including capturing an image or series of images, detecting the presence of a user gesture in the image and series of images that is recognized by the reading machine as the command.” See paragraph 0007.  
Berestov et al., U.S. Patent Number 8,542,320 B2. Berestov teaches gesture interactions with a device such as a television in order to control a non-gesture device such as a set-top-box. 
Negron et al., U.S. Patent Application Publication Number 2009/0239587. Negron teaches the use of gestures to control devices. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                 



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)